IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
VICTORY PROCESSING, LLC, and CV 17-27-H-CCL
DAVE DISHAW,
Plaintiffs, ORDER

vs.

TIM FOX, in his official capacity as
Attorney General for the State of Montana,

Defendant.

 

 

As the parties are aware, on appeal of this Court’s October 16, 2017, order
granting Defendant’s motion for summary judgment, the Ninth Circuit Court of
Appeals has reversed and remanded this case for further proceedings consistent
with its opinion. Victory Processing v. Fox, 937 F.3d 1218 (9" Cir. 2019). To that
end, the Court enters the following ORDER:

L On or before October 25, 2019, the parties shall file statements with
the Court setting forth their respective positions as to the form,
necessity, and scope of further proceedings in this matter. The parties
shall include in their statements estimates as to the amount of time

needed to prepare for and conduct such proceedings.
2. The Court will conduct a status conference in this matter on
November 13, 2019 at 10:30 a.m. in Courtroom II, United States
Courthouse, 901 Front Street, Helena, Montana. Thereafter, the
Court will issue an appropriate scheduling order governing further
proceedings.

4
Dated this day of October, 2019.

 
